DETAILED ACTION
	Claims 1 and 3-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement filed on April 21, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1 and 3-18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sedel (US PGPUB 2014/0030331) in view of Corboy et al. (Current Treatment Opinions in Neurology, 2003, 35-54) and Jermann et al. (US PGPUB 2005/0048012).
	The Applicant has traversed the rejection on the grounds that the teaching in Sedel does not teach or suggest the modification of biotin to magnesium biotinate, that the Examiner’s position that biotin can be used to treat all forms of MS is not found in Sedel and is not cured in the other cited prior art, and that Jermann et al. is not analogous art as Jermann et al. teaches topical administration and Sedel teaches oral administration.
	The Examiner has considered the Applicant’s traversal fully, but must disagree for the following reasons.  Firstly, the teaching in Sedel that biotin can be used with other compounds is with respect to using biotin with another treatment as claimed in present claim 11.  The teaching that biotin can be used with another compound is not meant to suggest that magnesium biotinate be substituted for biotin.  However, Jermann et al. teach that magnesium biotinate is known and is safe for use for another purpose.  
	As to the question of whether Jermann et al. is analogous art, Jermann et al. and Sedel are both drawn to the administration of biotin or a salt form of biotin.  While Jermann et al. and Sedel are using different modes of administration and to treat different conditions, the person of the ordinary skill in the art knows that converting a compound to a metal salt is a common way to help formulate a drug.  Magnesium salts are among those that are commonly used as evidenced by Berge et al. (Journal of Pharmaceutical Sciences, 1977, 1-18.)  Both references teach that biotin and magnesium biotinate are safely administered to humans, and therefore the references are analogous as they relate to the administration of biotin to humans. 
	Finally, Sedel teaches that biotin can treat multiple sclerosis in general, including to allow treatment of sequalae observed in the relaxing/remitting form.  See 35-39, page 2, and Example 3, page 4.  Sedel does not differentiate between CIS, RRMS, and PPMS, which are various forms of multiple sclerosis differentiated by number of occurrences and whether remission occurs between each occurrence as shown by Corboy et al. on page 36, second column.  The Applicant argues that PPMS is significantly different pathologically than either CIS or RRMS as RRMS is characterized by more brain lesions and more inflammatory cells and PPMS is characterized by more spinal cord lesions and less inflammatory cells.  However, the disease progression of multiple sclerosis is dependent on the degree of inflammatory demyelination of nerve cells.  See Corboy et al., page 36, Introduction.  Corboy et al. teaches on page 36, second column that PPMS involves steady, almost imperceptible worsening which is often the cause of myelopathy and contains much lower level of inflammatory markers.  The person of ordinary skill in the art, with the evidence of Sedel that multiple sclerosis progresses from RRMS to PPMS (paragraphs 5-7, page 1) and Corboy et al. that CIS progresses to RRMS (page 36, second column,) would expect that biotin could be used to treat earlier forms of MS as the main pathology is demyelination.
	Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedel (US PGPUB 2014/0030331) in view of Corboy et al. (Current Treatment Opinions in Neurology, 2003, 35-54) and Jermann et al. (US PGPUB 2005/0048012).
	Sedel teaches a method of treating multiple sclerosis by administering biotin orally in a drug dosage of 100-300 mg/day for more than one year.  See paragraph 41, pages 2-3, and Examples 1-3, pages 3-4.  The disease treated is relapsing remitting multiple sclerosis by virtue or the brain lesions and vision problems.  With respect to claims 17-18, Khaibullin et al. (Frontiers In Immunology, 2017, Article 531) teaches that pro-inflammatory cytokines are upregulated in multiple sclerosis, including CCL-5, which is specifically claimed in claim 18.  As Sedel teaches the appropriate administration of biotin to multiple sclerosis patients, the administration would inherently also accomplish the method claimed in claims 17 and 18.
Sedel does not teach where the autoimmune disorder is CIS, which is an earlier stage of RRMS, nor does Sedel teach a method of delaying the progression from CIS to RRMS, or from RRMS to PPMS.  Finally, Sedel does not teach where biotin is administered with another treatment.  Finally, Sedel does not teach where the biotin is administered as a magnesium salt do make magnesium biotinate as instantly claimed.
Sedel teaches that biotin can be used alone or in combination with another compound used for treating multiple sclerosis.  See paragraph 39, page 2.
Corboy et al. teach that CIS, RRMS, and PPMS are all various classifications of multiple sclerosis based on number of occurrences and whether remission occurs between each occurrence.  See page 36, second column.  Sedel teaches that biotin can be used to treat all forms of multiple sclerosis, including to allow treatment of sequalae observed in the relaxing/remitting form.  See paragraphs 35-39, page 2, and Example 3, page 4.  
Jermann et al. teach that biotin can be used in the salt form, and that sodium, potassium, calcium, and magnesium salts are known.  See paragraph 31, page 2.
The person of ordinary skill in the art would be motivated to modify the teachings of the prior art as Sedel teaches that biotin is effective in treating multiple sclerosis, and shows improvement in the progress of the disease in three working examples.  Jermann et al. teaches the magnesium salt of biotin, which salt forms would have the same functions as the free base compound.  As Corboy et al. teach that CIS is a first occurrence of multiple sclerosis that can turn into RRMS, the person of ordinary skill in the art would recognize that the same treatment method can be used in CIS due to the results shown by Sedel.  Finally, the effectiveness shown by Sedel establishes that the method of treating multiple sclerosis would also delay progression from early onset CIS to RRMS and from RRMS to PPMS due to the improvement of condition shown by the examples of Sedel.  As the person of ordinary skill in the art would be administering biotin in the same manner as taught by Sedel, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1 and 3-18 are rejected.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626